Title: To Thomas Jefferson from the Board of Trade, 17 July 1779
From: Board of Trade
To: Jefferson, Thomas



Board of Trade July 17th. 1779.

Messrs. McCallum Osborne & Co. have made an offer of a new Brig just Launched of the undermentioned Dementions, her Sails Rigging &c. fitted and may be ready in three weeks the price  £30,000. We employed Capt. Maxwell, in whose Judgment we think we can confide, to go up and examine her; he Reports that it is his opinion she is a good Vessel and will sail fast. We are of opinion the said Vessel should be purchased, as the State will be under the necessity of having such and it is also our opinion that such a Vessel could not be built and got ready in this time of general scarcity for many Months and probably when built at much greater Expence.

Thom Whiting j. ambler dun: rose




Dementions of a Brig belonging to Messrs. McCallum Osborne & Co. }



feet.Inch.


   Length of Keel516


     Breadth of Beam226


     Depth of Hold 94


     Rake forward20


     Ditto aft  76



